PER CURIAM.
We elect to treat petitioner’s Rule 3.850 motion for a belated appeal as a petition for writ of habeas corpus. We previously referred the petition to the trial judge for an evidentiary hearing, and based on the findings of the trial judge that Shortt was denied effective assistance of counsel in perfecting his appeal, we hereby grant petitioner’s application for a belated appeal of his criminal conviction and sentence. If appropriate, the trial court shall appoint appellate counsel to represent petitioner and conduct his appeal. The Notice of Appeal must be filed within thirty (30) days from the date of the issuance of this Writ.
PETITION FOR WRIT OF HABEAS CORPUS GRANTED.
UPCHURCH, C.J., and DAUKSCH and ORFINGER, JJ., concur.